t c summary opinion united_states tax_court martha ann olson petitioner v commissioner of internal revenue respondent docket no 4954-08s filed date martha ann olson pro_se stewart todd hittinger for respondent ruwe judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined an dollar_figure deficiency in petitioner’s federal_income_tax and a dollar_figure addition_to_tax under sec_6651 the issues we must decide are whether petitioner is entitled to a dollar_figure bad_debt deduction whether petitioner is entitled to a dollar_figure depreciation deduction whether petitioner is entitled to a dollar_figure amortization deduction and whether petitioner is liable for an addition_to_tax pursuant to sec_6651 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in indiana in date petitioner purchased a check cashing business which she operated under the name checkrite although a written memorandum of understanding was prepared there was no formal written contract for the purchase of the business a portion of the purchase_price was satisfied by the transfer of a parcel of 2on schedule c profit or loss from business petitioner claimed a dollar_figure bad_debt deduction however on the form_5278 statement--income tax changes and the form 886-a explanation of adjustments attached to the notice_of_deficiency respondent adjusted petitioner’s income by dollar_figure for the disallowed bad_debt deduction although this discrepancy will not bear upon our decision of whether petitioner is entitled to a bad_debt deduction it will need to be addressed in the final computations real_estate containing a pole barn included in the purchase of the business were some outstanding receivables the business was operated in a building checkrite leased the checkrite business consisted of making pay day loans to customers at an interest rate of approximately percent per week petitioner decided to close the checkrite business at the end of date because the local laws regarding pay day loans had changed petitioner continued paying rent on the business_premises for quite a few months after she closed the business because she initially had planned on reopening the business although the specific date has not been disclosed the parties stipulate that some time during petitioner decided to sell to her brother some of the furniture and equipment she acquired when she purchased the business in after she had closed the checkrite business petitioner’s brother who was also in the business of making pay day loans sublet the business_premises from her petitioner and her husband filed joint federal_income_tax returns for the years and using the cash_method of 3although the parties stipulate that the business consisted of making loans for very short periods for a significant fee in relation to the amount of the loan and cashing checks for which petitioner charged a 10-percent fee petitioner’s testimony corroborated by record evidence establishes that the fee or interest rate wa sec_11 percent per week accounting petitioner reported her husband’s wages and his muffler shop business income on the and joint returns however petitioner did not report any of the operations of checkrite on the and returns petitioner did not believe that she needed to report anything from the checkrite business on the and returns because in her view she reinvested all the income back into the business ie as customers would make payments against their outstanding liabilities petitioner would collect the payments and then make additional loans to new or existing customers before filing her return petitioner had not reported any income or expenses regarding checkrite petitioner and her husband’s joint federal_income_tax return was filed on date on the schedule c profit or loss from business attached to the return petitioner reported that checkrite used the cash_method_of_accounting on the schedule c for the checkrite business petitioner reported zero gross_income but also claimed deductions of dollar_figure for bad_debts dollar_figure for depreciation dollar_figure for legal and professional services and dollar_figure for amortization of goodwill the return reported a dollar_figure loss from checkrite at trial petitioner provided numerous canceled checks from third parties dated in and that indicate they were dishonored because of insufficient 4petitioner’s husband died in funds or closed accounts petitioner testified that the dishonored checks represent bad_debts but she did not produce any other records to establish that they were related to unpaid loans a schedule c deductions discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that she is entitled to any deductions claimed rule a see also 503_us_79 308_us_488 292_us_435 bad_debts in the case of a noncorporate taxpayer sec_166 permits a deduction for a business debt that becomes worthless during the taxable_year sec_166 d a on the schedule c for checkrite petitioner reported zero gross_income petitioner operated checkrite in and and terminated the business around date petitioner did not report income from checkrite on either the or returns or on any other return before the return petitioner has not established the existence of bad_debts or if 5petitioner does not contend that the burden should shift under sec_7491 and the record shows no basis for such a contention they existed when the amounts claimed as bad_debts became worthless although the record contains what appear to be dishonored checks dated in and petitioner has failed to offer anything more than her self-serving testimony that they represent debts that became worthless in at trial petitioner testified that she determined that the debts became worthless in because she had verified that some of the people she had lent money to had either filed bankruptcy or died and she also believed that years was the statutory period within which she could submit any claim to the local prosecutor this court is not bound to accept a taxpayer’s self-serving unverified and undocumented testimony 112_tc_183 87_tc_74 accordingly we hold that petitioner is not entitled to the claimed dollar_figure bad_debt deduction depreciation expense sec_167 generally allows as a depreciation deduction a reasonable allowance for the exhaustion wear_and_tear and obsolescence of property used in a trade_or_business or property_held_for_the_production_of_income trask v commissioner tcmemo_2010_78 in addition a taxpayer must establish the property’s depreciable basis by showing the cost of the property its useful_life and the previously allowable_depreciation 105_tc_324 petitioner however has failed to provide documentary or testimonial evidence establishing the property subject_to depreciation the adjusted_basis of the property see sec_167 sec_1011 the applicable_depreciation_method see sec_168 the applicable_recovery_period see sec_168 and the applicable convention see sec_168 in fact petitioner did not address this issue at trial and the record indicates that the checkrite business ended in accordingly petitioner has failed to satisfy her burden_of_proof and therefore we sustain respondent’s determination disallowing the claimed dollar_figure depreciation deduction see rule sec_142 sec_149 92_tc_661 amortization deduction sec_197 generally provides that a taxpayer is entitled to an amortization deduction with respect to any amortizable sec_197 intangible for this purpose sec_197 defines the term sec_197 intangible as inter alia goodwill sec_197 defines the term amortizable sec_197 intangible as any sec_197 intangible a which is acquired by the taxpayer after the date of the enactment of this section and b which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 petitioner claimed a dollar_figure amortization deduction for goodwill acquired upon the purchase of checkrite the checkrite business ended in petitioner did not provide any documentary or testimonial evidence establishing the acquisition of goodwill when she purchased checkrite in on her return she described goodwill related to checkrite with a basis of dollar_figure and an acquisition_date of date but has not established how the basis was determined nor how it is deductible in after she closed the business in petitioner did not address this issue at trial accordingly petitioner has failed to satisfy her burden of proving respondent’s determination is incorrect and therefore we sustain respondent’s determination disallowing the dollar_figure amortization deduction see rule sec_142 sec_149 petzoldt v commissioner supra pincite b addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect see 469_us_241 petitioner filed her return on date approximately years after its due_date date respondent has satisfied his burden of production with respect to the sec_6651 addition_to_tax see sec_7491 petitioner did not address this issue at trial accordingly we sustain respondent’s determination with respect to the sec_6651 addition_to_tax see rule sec_142 sec_149 petzoldt v commissioner supra pincite to reflect the foregoing decision will be entered under rule
